IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL MIDDLETON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-4301

STATE OF FLORIDA AND
FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondents.
___________________________/

Opinion filed May 5, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Michael Middleton, pro se, Petitioner.

Pamela Jo Bondi; Kenneth S. Steely, General Counsel, and Sheron Wells, Assistant
General Counsel, Florida Department of Corrections, Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.